UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1584



RAYMOND M. WEINSTEIN,

                                              Plaintiff - Appellant,

          versus

UNIVERSITY OF SOUTH CAROLINA; THE BOARD OF
TRUSTEES OF THE UNIVERSITY OF SOUTH CAROLINA;
WILLIAM J. HOUSE, individually and in his
official capacity as Dean of the College of
Social Sciences and Professions with USC-
Aiken; TRUDY K. HENSON, individually and in
her official capacity as Chair of the Depart-
ment of Sociology with USC-Aiken; BLANCHE L.
PREMO-HOPKINS, individually and in her offi-
cial capacity as Vice Chancellor for Academic
Affairs with USC-Aiken; ROBERT E. ALEXANDER,
individually and in his official capacity as
Chancellor with USC-Aiken; JOHN M. PALMS,
individually and in his official capacity as
President of the University of South Carolina,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-94-321-3-23BC)

Submitted:   October 17, 1996             Decided:   October 23, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.

Raymond M. Weinstein, Appellant Pro Se. Vance J. Bettis, GIGNIL-
LIAT, SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order adopting the
report and recommendation of the magistrate judge and granting sum-

mary judgment in favor of the Defendants on the grounds that Appel-

lant's claims are barred by the principles of res judicata. We have

reviewed the record and the district court's opinion adopting the

report and recommendation of the magistrate judge and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Weinstein v. University of South Carolina, No.

CA-94-321-3-23BC (D.S.C. Mar. 18, 1996). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED


                                2
3